Citation Nr: 1216958	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD), to include entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Oakland, California, which granted service connection for PTSD, assigning an initial 30 percent disability rating.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran requested a personal hearing before a Member of the Board at the RO in his May 2008 substantive appeal.  The Veteran withdrew the request in an April 2009 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not total impairment or deficiencies in most areas. 

2.  The Veteran is currently service connected for PTSD, rated as 50 percent disabling.  This evaluation does not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

3.  The Veteran's service connected disability is not of such severity as to preclude substantially gainful employment when considered in light of his employment history, educational and vocational attainment, and all other factors.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and the evidence does not warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his PTSD.  For the reasons that follow, the Board concludes that an increased rating of 50 percent but no higher is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The appellant's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  Three GAF scores have been assigned in the evidence.  The first was a 45, assigned by a private psychologist, Dr. S. in 2007.  The second was a GAF score of 58 assigned in a June 2007 VA examination.  The last was a GAF of 51, 50 over the previous year, assigned in an October 2008 VA examination.  

The Veteran was seen for an initial June 2007 VA examination.  The Veteran denied any history of hospitalization for a mental disorder.  The Veteran had other physical infirmities, including back pain, osteoarthritis and tremor.  The Veteran reported having two prior marriages, one of 21 years and one of 19 years.  He endorsed living alone for the previous five years in a trailer.  The Veteran had two grown sons, with whom he stated that he had a positive relationship.  The younger son was described as mentally retarded and living with his mother.  The Veteran stated that he did not get along well with people.  He claimed to have only two or three friends but they were not close.  He claimed to be very lonely and wanted another romantic relationship.  The Veteran reported going to car races with his son on Saturdays and playing a little golf.  The Veteran had no history of suicide attempts, no history of violence or assaultiveness, no problems with alcohol or substance abuse.  Many of these facts provide evidence against the Veteran's claim.   

On examination, the Veteran was clean, neatly groomed, appropriately and casually dressed.  The Veteran had psychomotor activity associated with his tremor, which he thought was worse when he was more anxious.  The Veteran had spontaneous speech, a cooperative and friendly attitude, full affect, a depressed and anxious mood.  The Veteran reported outbursts of anger toward himself and others, but the examiner did not witness these.  The Veteran was unable to perform serial 7's or 3's or spell a word forward and backward.  The examiner indicated that the Veteran had poor testing in pairing words.  The examiner indicated that the Veteran's articulate conversation, word usage, and grammar indicated average or better functioning.  There was no suggestion of malingering or feigning problems and the Veteran gave a history of learning problems starting in childhood, never completing a GED.  The Veteran was alert and oriented to person, time and place.  The Veteran's thought process was unremarkable.  The Veteran's thought content was self critical and lacking in confidence with guilt feelings and low self esteem.  The Veteran had no delusions or hallucinations.  He understood the outcome of behavior.  The Veteran's intelligence was below average, but he understood that he had a problem.  The Veteran reported sleep impairment.  The Veteran had no inappropriate behavior.  The Veteran denied obsessive or ritualistic behaviors, panic attacks, and homicidal and suicidal thoughts.  The Veteran had good impulse control without episodes of violence.  The Veteran was able to maintain minimum personal hygiene without problems in activities of daily living.  The Veteran's memory was impaired, remote, recent and immediate.  The Veteran endorsed the general symptoms of PTSD.  The examiner indicated that the Veteran had a sleep disorder, chronic anxiety, claustrophobia, nightmares, crying spells and angry outbursts.  His symptoms have been continuous and daily.  

The Veteran's employment history reflected that he retired from a grocery store at age 55 when the store was sold and that he took odd jobs to get by after that supplemented by Social Security disability for his back.  The greatest impact of his disability was on his mood, emotional wellbeing, sleep and social functioning.  The Veteran was on continuous medication for his PTSD.  The Veteran's PTSD was noted not to have limited his employment while he was still employed.

The Veteran was seen for another VA examination in October 2008 after he alleged worsening symptoms.  The examiner recounted a similar personal history as above.  The examiner noted the Veteran's allegations regarding wanting a higher rating based on intrusive thoughts, nightmares, nearly daily panic attacks, social isolation and anger management issues.  The Veteran continued to live in the same trailer park as before.  He continued to receive retirement, Social Security and VA income.  The examiner indicated that the Veteran's social functioning was essentially unchanged.  The examiner noted the Veteran had interactions with siblings in the immediate area as well as his children.  The Veteran had no legal difficulties at the time and had no alcohol or substance abuse problem.  The Veteran claimed three previous marriages, the third having lasted only two months.  The Veteran reported talking to one brother weekly.  He had four brothers in a nearby town and visited them regularly.  The Veteran again reported wanting to have a romantic relationship.  The Veteran reported his primary issues were with sleep disturbance of nightmares and anger problems.  The Veteran reported regular group and individual therapy.  The examiner described the Veteran as having a severe depression increased when watching news on the current war and described a history of suicidal thoughts.  He had no intent or plan for suicide at that time.  The Veteran continued to play golf, walk and ride a bicycle.  On examination, the Veteran was clean and neatly groomed.  The Veteran had psychomotor activity of a bilateral upper extremity tremor.  The Veteran maintained eye contact and was cooperative.  He had full affect and depressed mood, with a tendency to become tearful and blame the military for his emotional problems.  Speech was of normal rate, rhythm, tone and volume.  Associations were logical.  There was no circumstantial or tangential speech.  The Veteran was alert and oriented to person, time and place.  The Veteran had no delusions or hallucinations.  The Veteran had some concentration and memory difficulty, though they were intact in the interview.  Insight and judgment were good and he was not a danger to himself or others.  The examiner considered the Veteran's symptoms to be largely unchanged from the prior VA examination and that they were mild in degree.  

The Veteran has sought regular care from Dr. S., a clinical psychologist, since 2007.  Dr. S. submitted statements in support of the Veteran's claim in March 2007, May 2008, April 2009 and August 2010.  The Board will summarize the findings here.  The Veteran had been in regular weekly group and monthly individual sessions.  The Veteran was very motivated for change and actively engaged in the treatment process.  The Veteran continued to have symptoms of recurrent nightmares, intrusive thoughts, severe anxiety when exposed to cues, avoidance of social situations, avoiding talking about the military outside of group, restricted range of affect, agitation/irritability with difficulty controlling outbursts of anger, impaired sleep, impaired concentration, and bouts of crying when exposed to information relating to the current war.  Dr. S. found that these symptoms had caused considerable impairment and that the Veteran continued to struggle with establishing and maintaining personal relationships.  The 2007 statement includes a summary of PTSD symptoms, all of which the Veteran endorsed.  A 2008 statement indicates that the Veteran historically found employment with minimal social interaction but had and continued to have great difficulty establishing and maintaining social relationships, with numerous divorces, unsuccessful attempts at establishing friendships or romantic relationships.  The Veteran had developed suicidal ideation as a result of depressive symptoms and hopelessness.  The Veteran's girlfriend attended several sessions with him according to the 2010 statement.  The Veteran had been able to maintain the relationship for approximately one year at the time of the August 2010 statement.  The Veteran reported during his 2008 VA examination that Dr. S. thought that he was unemployable due to PTSD.

The Veteran has submitted statements from his primary care physician, Dr. P.  The first, from May 2008, states that the Veteran was severely depressed and spoke of suicide.  His medications were adjusted.  This statement coincides with a May 2008 treatment visit for PTSD, chronic anxiety and depression.  The Veteran reported that he felt he was 100 percent disabled, that he could not read or write and was lonely and depressed.  The Veteran reported living in a trailer alone, disappointed with his life and had no friends.  The Veteran had crying spells, trouble sleeping, restlessness, irritability, a faster heartbeat than usual, and anhedonia.  

The second Dr. P. letter is from May 2009.  The Veteran reported feeling that he was unable to work with anxiety, claustrophobia, PTSD, nightmares and depression.  The Veteran reported depressed, hopeless feelings every day, with trouble concentrating, trouble sleeping, little energy, and thoughts that he would be better off dead.  The Veteran reported occasional hyperactivity, irritability, excessive talking, racing thoughts, disinterest in sex, distractibility, and doing things that were excessively foolish and risky.  The Veteran reported having difficulty understanding what people are saying, trouble wrapping up details, misplacing things, and problems remembering obligations.  Dr. P. questioned whether the Veteran could hold down work involving other people with his emotional state.  

The remaining evidence from Dr. P. is not relevant to the instant appeal.  The final letter from Dr. P. was dated June 2010.  This letter did not address the Veteran's psychiatric condition.  The remaining treatment records from Dr. P. do not address his psychiatric condition.  

The Veteran's older brother, D.R., submitted an undated statement in April 2009.  The statement indicates that the Veteran was different after returning from service.  D.R. indicated that the Veteran was a very angry man.  There is no other explanation of the Veteran's psychiatric functioning either occupationally or socially.  

The Veteran began a relationship with B.M. during the course of the instant appeal.  She submitted a November 2011 statement on his behalf.  She indicates that the Veteran is sad and angry and has mood swings which can be triggered by a slip of the tongue or an innocent remark.  She indicated that she and the Veteran had been in a relationship for three years at that point.  

The Board finds that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total impairment.  Of those symptoms suggestive of a 50 percent rating, the Veteran does not have flattened affect, circumstantial, circumlocutory, or stereotyped speech, or impaired judgment.  There is disagreement as to whether the Veteran has panic attacks more than once a week, with the Veteran claiming that he did, but no examiner, including Dr. S., stating that he did.  The Veteran had difficulty in understanding complex commands regarding serial 7's and 3's and spelling words forward and backward.  The Veteran appears to have underlying low intelligence and educational achievement which was found to contribute to this problem.  The Veteran also had impairment of short- and long-term memory and impaired abstract thinking.  The Veteran reported disturbances of motivation and mood, but maintained himself and pursued individual hobbies.  The Veteran was found to have difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported three divorces, few friends and socially isolating activity even while wanting a romantic relationship.  While some of these problems have been attributed to causes other than the PTSD, the PTSD is overlaid on them.  Reduced reliability and productivity appears consistent with his symptoms and with the GAF scores ranging from 45 to 58.  The Board will resolve reasonable doubt and find that the Veteran's PTSD is productive of reduced reliability and productivity.  Of those symptoms suggestive of a 70 percent rating, the Veteran has only two.  The Veteran endorsed suicidal ideation, without plan or intent.  He also has impaired impulse control consisting of his outbursts at others.  He does not have periods of violence, indicating at least some measure of control.  The Veteran did not have obsessional rituals, illogical, obscure, or irrelevant speech, spatial disorientation, neglect of personal appearance and hygiene.  The Veteran claims that his near- continuous panic or depression affects the ability to function independently appropriately and effectively; the Board notes, however, that the Veteran has lived independently for the whole of the period on appeal, travels to and from therapy, visiting his son, visiting other family and participating in individual sports successfully.  The Veteran displays the ability to adapt to the schedules and requirements of medical care, social obligations and personal maintenance.  The Board does not find difficulty in adapting to stressful circumstances.  The Veteran left employment due to a layoff and physical disability, not PTSD symptoms.  Furthermore, the Veteran has actually established and maintained an effective relationship with B.M. during the course of this appeal.  The Board does not find deficiencies in most areas due to PTSD symptoms.  Of those symptoms suggestive of a 100 percent rating, the Veteran does not have any.  The Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior.  He lives independently and performs activities of daily living satisfactorily and without assistance.  The Veteran is always oriented and goal directed during interviews, not disoriented to time or place.  He does not have memory loss for names of close relatives, own occupation, or own name.  He is not a persistent danger to himself or others.  Given the above findings of independent living, the Board finds that the Veteran does not have total occupational or social impairment as a result of PTSD symptoms.  The Board finds that the criteria for a 50 percent rating, but no more, are met for PTSD.  See 38 C.F.R. § 4.130.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's reported symptoms are squarely within the anticipated symptoms of the General Ratings Formula for Psychiatric Disabilities.  Although the Veteran endorses some of the symptoms for a rating in excess of 50 percent, such as suicidal ideation, the application of the ratings schedule is not thwarted.  The General Ratings Formula is meant to be a totality of circumstances test, which is the method used by the Board above.  There is no reason that mere endorsement of symptoms associated with a higher rating invalidates the balancing test used by the Formula.  The Veteran does not argue such and there is no other evidence to suggest that the schedular rating is defeated by the presence of these symptoms.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 50 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has alleged repeatedly that he would be unable to obtain or retain employment due to his PTSD symptoms.  Consideration of TDIU is warranted.  

Despite the Veteran's contentions, the RO failed to address TDIU in the first instance.  Due to a recent change, the Board is able to address law not previously considered by the RO.  See 38 C.F.R. § 20.903 (2011).  The Board finds that there is no prejudice to the Veteran in proceeding to consider the issue because TDIU is an alternative theory of the Veteran's claim, he has argued it repeatedly, has had the opportunity to submit evidence and has done so.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran is service-connected only for PTSD.  As determined above, the Veteran's PTSD rating is 50 percent.  The Veteran does not meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

As stated, the Veteran is only service-connected for PTSD.  The Veteran's employment history suggests successful adaptation to work environments until he took a combination of early retirement and physical disability benefits (not related to service).  The Veteran does not have a GED but this is unrelated to his PTSD and would be limiting even in the absence of the PTSD.  The Veteran's vocational attainment was not high, but is not inconsistent with the observed intelligence and educational levels.  The Board has considered the opinion of Dr. S. that the Veteran is 100 percent disabled.  In light of the Veteran's actual success in managing his personal life for several years with PTSD without the need for assistance in any facet of his life, and his interaction with family, medical care providers, and his girlfriend, the Board does not find that Veteran's PTSD would not prevent him from being employed.  There are no unusual or exceptional circumstances that move this case beyond the contemplated rating.

The objective evidence as to the severity of the Veteran's service-connected condition does not show that the conditions would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the appellant's service-connected disabilities alone make him unemployable.  The preponderance of the evidence of record shows that his service-connected condition is not of such severity as to preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the appellant's service-connected disorders.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's TDIU claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim on a schedular or extraschedular basis and under TDIU.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claim arises from a granted claim of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, an April 2007 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board notes that the requirements for a TDIU rating were not provided in this notice, but the Veteran has demonstrated actual knowledge of the requirements by reporting the opinion of Dr. S., described above, and in arguing his unemployability directly in statements in support of his claim and during the 2008 VA examination. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in October 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R.  § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by private outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to an initial rating of 50 percent, but no higher to include TDIU, for PTSD is granted.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


